197 Pa. Superior Ct. 297 (1962)
Commonwealth
v.
Levy, Appellant.
Superior Court of Pennsylvania.
Argued March 5, 1962.
March 21, 1962.
Before RHODES, P.J., ERVIN, WRIGHT, WATKINS, MONTGOMERY, and FLOOD, JJ. (WOODSIDE, J., absent).
Harvey Gelb, with him Morris B. Gelb, for appellant.
Thomas J. Foley, Assistant District Attorney, with him Joseph J. Cimino, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, March 21, 1962:
The judgment of sentence of the court below is affirmed on the opinion of Judge NEALON of the Court of *298 Quarter Sessions of Lackawanna County, as reported in 26 Pa. D. & C. 2d 429.